   Case:
Case     20-104    Document:
     6:18-cv-00372-ADA       52 Page:
                        Document      1 03/30/20
                                 89 Filed Filed: 03/30/2020
                                                    Page 1 of 2




                 NOTE: This order is nonprecedential.


      United States Court of Appeals
          for the Federal Circuit
                        ______________________

                        IN RE: APPLE INC.,
                               Petitioner
                        ______________________

                               2020-104
                        ______________________

        On Petition for Writ of Mandamus to the United States
    District Court for the Western District of Texas in No. 6:18-
    cv-00372-ADA, United States District Judge Alan D. Al-
    bright.
                      ______________________

            ON PETITION FOR REHEARING EN BANC
                     ______________________

       Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
      MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                 and HUGHES, Circuit Judges *.

    PER CURIAM.
                              ORDER
       Petitioner Apple Inc. filed a petition for rehearing en
    banc. A response to the petition was invited by the court
    and filed by Respondent Fintiv, Inc. The petition was first


        *   Circuit Judge Stoll did not participate.
   Case:
Case     20-104    Document:
     6:18-cv-00372-ADA       52 Page:
                        Document      2 03/30/20
                                 89 Filed Filed: 03/30/2020
                                                    Page 2 of 2




   2                                            IN RE: APPLE INC.




    referred as a petition for rehearing to the panel that issued
    the order, and thereafter the petition for rehearing en banc
    was referred to the circuit judges who are in regular active
    service.
        Upon consideration thereof,
        IT IS ORDERED THAT:
        The petition for panel rehearing is denied.
        The petition for rehearing en banc is denied.


                                      FOR THE COURT

            March 30, 2020            /s/ Peter R. Marksteiner
                Date                  Peter R. Marksteiner
                                      Clerk of Court
